

115 S713 RS: Mountains to Sound Greenway National Heritage Area Act
U.S. Senate
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 155115th CONGRESS1st SessionS. 713[Report No. 115–118]IN THE SENATE OF THE UNITED STATESMarch 23, 2017Ms. Cantwell (for herself and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJune 26, 2017Reported by Ms. Murkowski, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish the Mountains to Sound Greenway National Heritage Area in the State of Washington.
	
 1.Short titleThis Act may be cited as the Mountains to Sound Greenway National Heritage Area Act.
 2.PurposesThe purposes of this Act are— (1)to recognize the national importance of the natural, cultural, historical, scenic, and recreational resources of the Mountains to Sound Greenway National Heritage Area;
 (2)to preserve, enhance, and interpret the legacies of Indian tribes and nations from time immemorial, natural resource conservation, and community stewardship within the Mountains to Sound Greenway National Heritage Area; and
 (3)to promote heritage, cultural, and recreational tourism within the Mountains to Sound Greenway National Heritage Area.
 3.DefinitionsIn this Act: (1)Local coordinating entityThe term local coordinating entity means the local coordinating entity for the National Heritage Area designated by section 4(d).
			(2)Management
 planThe term management plan means the management plan for the National Heritage Area required under section 5. (3)MapThe term map means the map entitled Mountains to Sound Greenway National Heritage Area Proposed Boundary, numbered 584/125,483, and dated August, 2014.
 (4)National heritage areaThe term National Heritage Area means the Mountains to Sound Greenway National Heritage Area established by section 4(a). (5)SecretaryThe term Secretary means the Secretary of the Interior.
 (6)StateThe term State means the State of Washington.
 (7)Tribal; TribeThe terms tribal and Tribe means any federally recognized Indian tribe that has cultural heritage, historic interests, or federally reserved treaty rights within the National Heritage Area.
			4.Mountains to Sound Greenway National Heritage Area
 (a)EstablishmentThere is established in the State the Mountains to Sound Greenway National Heritage Area.
 (b)BoundariesThe National Heritage Area shall consist of land located in King and Kittitas Counties in the State, as generally depicted on the map.
 (c)MapThe map shall be on file and available for public inspection in the appropriate offices of— (1)the National Park Service;
 (2)the Forest Service;
 (3)the Tribes; and (4)the local coordinating entity.
				(d)Local
 coordinating entityThe Mountains to Sound Greenway Trust, a nonprofit corporation established under the laws of the State, is designated as the local coordinating entity for the National Heritage Area.
			5.Management plan
 (a)In generalNot later than 3 years after the date of enactment of this Act, the local coordinating entity shall submit to the Secretary for approval a proposed management plan for the National Heritage Area.
 (b)RequirementsThe management plan shall— (1)incorporate an integrated and cooperative approach for the protection, enhancement, and interpretation of the natural, cultural, historical, scenic, and recreational resources of the National Heritage Area;
 (2)take into consideration Federal, State, tribal, and local plans; (3)include—
 (A)an inventory of— (i)the resources located in the National Heritage Area; and
 (ii)any other property in the National Heritage Area that— (I)is related to the themes of the National Heritage Area; and
 (II)should be preserved, restored, managed, or maintained because of the significance of the property; (B)comprehensive policies, strategies and recommendations for the conservation, funding, management, and development of the National Heritage Area;
 (C)a description of actions that the Federal Government, State, tribal, and local governments, private organizations, and individuals have agreed to take to protect the natural, cultural, historical, scenic, and recreational resources of the National Heritage Area;
 (D)a program of implementation for the management plan by the local coordinating entity that includes a description of—
 (i)actions to facilitate ongoing collaboration among partners to promote plans for resource protection, restoration, and construction; and
 (ii)specific commitments for implementation that have been made by the local coordinating entity or any government, organization, or individual for the first 5 years of operation of the National Heritage Area;
 (E)the identification of sources of funding for carrying out the management plan; (F)analysis and recommendations for means by which Federal, State, tribal, and local programs may best be coordinated to carry out this section, including a description of the role of the National Park Service, the Forest Service, and Tribes in the National Heritage Area; and
 (G)an interpretive plan for the National Heritage Area, including provisions addressing tribal heritage; and
 (4)recommend policies and strategies for resource management, including the development of intergovernmental and interagency cooperative agreements to protect the natural, cultural, historical, scenic, and recreational resources of the National Heritage Area.
 (c)DeadlineIf a proposed management plan is not submitted to the Secretary by the date that is 3 years after the date of enactment of this Act, the local coordinating entity shall be ineligible to receive additional funding under this Act until the date on which the Secretary receives and approves the management plan.
			(d)Approval or disapproval of management plan
 (1)In generalNot later than 180 days after the date of receipt of the management plan under subsection (a), the Secretary, in consultation with State and tribal governments, shall approve or disapprove the management plan.
 (2)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— (A)the local coordinating entity is representative of the diverse interests of the National Heritage Area, including the Federal Government and State, tribal, and local governments, natural and historical resource protection organizations, educational institutions, businesses, and recreational organizations;
 (B)the local coordinating entity has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan;
 (C)the resource protection and interpretation strategies contained in the management plan, if implemented, would adequately protect the natural, cultural, historical, scenic, and recreational resources of the National Heritage Area; and
 (D)the management plan is consistent with the trust responsibilities of the Secretary to Indian tribes and tribal treaty rights within the National Heritage Area.
 (3)Action following disapprovalIf the Secretary disapproves the management plan under paragraph (1), the Secretary shall— (A)advise the local coordinating entity in writing of the reasons for the disapproval;
 (B)make recommendations for revisions to the management plan; and (C)not later than 180 days after the receipt of any proposed revision of the management plan from the local coordinating entity, approve or disapprove the proposed revision.
					(4)Amendments
 (A)In generalThe Secretary shall approve or disapprove each amendment to the management plan that makes a substantial change to the management plan, as determined by the Secretary.
 (B)Use of fundsThe local coordinating entity shall not use Federal funds authorized by this section to carry out any amendments to the management plan until the date on which the Secretary has approved the amendments.
					6.Administration
 (a)AuthoritiesFor purposes of implementing the management plan, the local coordinating entity may— (1)make grants to the State or a political subdivision of the State, Tribes, nonprofit organizations, and other persons;
 (2)enter into cooperative agreements with, or provide technical assistance to Federal agencies, Tribes, the State or a political subdivision of the State, nonprofit organizations, and other interested parties;
 (3)hire and compensate staff, which shall include individuals with expertise in natural, cultural, historical, scenic, and recreational resources protection and heritage programming;
 (4)obtain money or services from any source, including any money or services that are provided under any other Federal law or program;
 (5)contract for goods or services; and (6)undertake to be a catalyst for any other activity that—
 (A)furthers the purposes of the National Heritage Area; and (B)is consistent with the approved management plan.
 (b)DutiesThe local coordinating entity may— (1)in accordance with section 5, prepare and submit a management plan to the Secretary;
 (2)assist Federal agencies, the State or a political subdivision of the State, Tribes, nonprofit organizations, and other interested parties in carrying out the approved management plan by—
 (A)carrying out programs and projects that recognize, protect, and enhance important resource values in the National Heritage Area;
 (B)establishing and maintaining interpretive exhibits and programs in the National Heritage Area; (C)developing recreational and educational opportunities in the National Heritage Area;
 (D)increasing public awareness of, and appreciation for, natural, cultural, historical, scenic, and recreational resources of the National Heritage Area;
 (E)protecting and restoring historic sites and buildings in the National Heritage Area that are consistent with National Heritage Area themes;
 (F)supporting working relationships between the Federal Government and State, tribal, and local governments in order to preserve, enhance, and interpret the significant resources of the National Heritage Area;
 (G)ensuring that clear, consistent, and appropriate signs identifying points of public access and sites of interest are posted throughout the National Heritage Area; and
 (H)promoting a wide range of partnerships among the Federal Government, State, tribal, and local governments, organizations, and individuals to further the National Heritage Area;
 (3)consider the interests of diverse units of the Federal Government, State, tribal, and local governments, businesses, organizations, and individuals in the National Heritage Area in the preparation and implementation of the management plan;
 (4)conduct meetings open to the public at least semiannually regarding the development and implementation of the management plan;
 (5)for any year for which Federal funds have been received under this section— (A)submit to the Secretary an annual report that describes the activities, expenses, and income of the local coordinating entity (including grants from the local coordinating entity to any other entities during the year that the report is made);
 (B)make available to the Secretary for audit all records relating to the expenditure of the funds and any matching funds; and
 (C)require, with respect to all agreements authorizing the expenditure of Federal funds by other organizations, that the organizations receiving the funds make available to the Secretary for audit all records concerning the expenditure of the funds; and
 (6)encourage, by appropriate means, economic viability that is consistent with the National Heritage Area.
 (c)Technical and financial assistance; cooperative agreementsThe Secretary and the Secretary of Agriculture may— (1)provide technical and financial assistance to the local coordinating entity to develop and implement the management plan; and
 (2)enter into cooperative agreements with the local coordinating entity, Tribes, State and local agencies, and other interested parties to carry out this Act, including cooperation and cost sharing, as appropriate, to provide more cost-effective and coordinated public land management.
 (d)Prohibition on the acquisition of real propertyThe local coordinating entity shall not use Federal funds made available under this Act to acquire real property or any interest in real property.
			7.Relationship to other Federal agencies
 (a)In generalNothing in this Act affects the authority of a Federal agency to provide technical or financial assistance under any other law.
 (b)Consultation and coordinationAny Federal agency planning to conduct activities that may have an impact on the National Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity, to the maximum extent practicable.
 (c)Other Federal agenciesNothing in this Act— (1)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency;
 (2)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the National Heritage Area; or
 (3)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency.
 8.Private property and regulatory protectionsNothing in this Act— (1)abridges the rights of any owner of public or private property, including the right to refrain from participating in any plan, project, program, or activity conducted within the National Heritage Area;
 (2)requires any property owner— (A)to permit public access (including access by Federal, State, or local agencies) to the property of the property owner; or
 (B)to modify public access or use of property of the property owner under any other Federal, State, or local law;
 (3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal, State, tribal, or local agency;
 (4)conveys any land use or other regulatory authority to the local coordinating entity; (5)authorizes or implies the reservation or appropriation of water or water rights;
 (6)affects the treaty rights of any Indian tribe within the National Heritage Area;
 (7)affects the authority of the State or Tribes to manage fish and wildlife, including the regulation of fishing and hunting within the National Heritage Area; or
 (8)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property.
			9.Evaluation and report
 (a)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the National Heritage Area, the Secretary shall—
 (1)conduct an evaluation of the accomplishments of the National Heritage Area; and (2)prepare a report in accordance with subsection (c).
 (b)EvaluationAn evaluation conducted under subsection (a)(1) shall— (1)assess the progress of the local coordinating entity with respect to—
 (A)accomplishing the purposes of the National Heritage Area; and (B)achieving the goals and objectives of the management plan;
 (2)analyze the investments of Federal, State, tribal, and local government and private entities in the National Heritage Area to determine the impact of the investments; and
 (3)review the management structure, partnership relationships, and funding of the National Heritage Area for purposes of identifying the critical components for sustainability of the National Heritage Area.
 (c)ReportBased on the evaluation conducted under subsection (a)(1), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that includes recommendations for the future role of the National Park Service with respect to the National Heritage Area.
			10.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to carry out this Act $10,000,000, of which not more than $1,000,000 may be made available in any fiscal year.
 (b)AvailabilityAmounts made available under subsection (a) shall remain available until expended. (c)Cost-Sharing requirement (1)In generalThe Federal share of the total cost of any activity carried out under this Act shall be not more than 50 percent.
 (2)FormThe non-Federal share of the total cost of any activity carried out under this Act may be in the form of in-kind contributions of goods or services fairly valued.
 (d)Termination of authorityThe authority of the Secretary to provide assistance under this Act terminates on the date that is 15 years after the date of enactment of this Act.
	
 1.Short titleThis Act may be cited as the National Heritage Area Authorization Act of 2017. 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Interior.
 3.National heritage area designationsThe following areas are designated as national heritage areas, to be administered in accordance with this Act:
			(1)Appalachian forest national heritage area, west virginia and maryland
 (A)In generalThere is established the Appalachian Forest National Heritage Area in the States of West Virginia and Maryland, as depicted on the map entitled Appalachian Forest National Heritage Area, numbered T07/80,000, and dated October 2007, including—
 (i)Barbour, Braxton, Grant, Greenbrier, Hampshire, Hardy, Mineral, Morgan, Nicholas, Pendleton, Pocahontas, Preston, Randolph, Tucker, Upshur, and Webster Counties in West Virginia; and
 (ii)Allegany and Garrett Counties in Maryland. (B)Local coordinating entityThe Appalachian Forest Heritage Area, Inc., shall be—
 (i)the local coordinating entity for the national heritage area designated by subparagraph (A) (referred to in this subparagraph as the local coordinating entity); and
 (ii)governed by a board of directors that shall— (I)include members to represent a geographic balance across the counties described in subparagraph (A) and the States of West Virginia and Maryland;
 (II)be composed of not fewer than 7, and not more than 15, members elected by the membership of the local coordinating entity;
 (III)be selected to represent a balanced group of diverse interests, including— (aa)the forest industry;
 (bb)environmental interests; (cc)cultural heritage interests;
 (dd)tourism interests; and (ee)regional agency partners;
 (IV)exercise all corporate powers of the local coordinating entity; (V)manage the activities and affairs of the local coordinating entity; and
 (VI)subject to any limitations in the articles and bylaws of the local coordinating entity, this section, and other applicable Federal or State law, establish the policies of the local coordinating entity.
						(2)Maritime Washington National Heritage Area, Washington
 (A)In generalThere is established the Maritime Washington National Heritage Area in the State of Washington, to include land in Whatcom, Skagit, Snohomish, San Juan, Island, King, Pierce, Thurston, Mason, Kitsap, Jefferson, Clallam, Grays Harbor Counties in the State that is at least partially located within the area that is 1/4–mile landward of the shoreline, as generally depicted on the map entitled Maritime Washington National Heritage Area Proposed Boundary, numbered 584/125,484, and dated August, 2014.
 (B)Local coordinating entityThe Washington Trust for Historic Preservation shall be the local coordinating entity for the national heritage area designated by subparagraph (A).
				(3)Mountains to Sound Greenway National Heritage Area, Washington
 (A)In generalThere is established the Mountains to Sound Greenway National Heritage Area in the State of Washington, to consist of land in King and Kittitas Counties in the State, as generally depicted on the map entitled Mountains to Sound Greenway National Heritage Area Proposed Boundary, numbered 584/125,483, and dated August, 2014.
 (B)Local coordinating entityThe Mountains to Sound Greenway Trust shall be the local coordinating entity for the national heritage area designated by subparagraph (A).
 (C)References to indian tribe; tribalAny reference in this Act to the terms Indian tribe or tribal shall be considered, for purposes of the heritage area established by subparagraph (A), to refer to each of the tribal governments of the Snoqualmie, Yakama, Tulalip, Muckleshoot, and Colville Indian tribes.
				(4)Sacramento-San Joaquin Delta National Heritage Area, California
 (A)In generalThere is established the Sacramento-San Joaquin Delta National Heritage Area in the State of California, to consist of land in Contra Costa, Sacramento, San Joaquin, Solano, and Yolo Counties in the State, as generally depicted on the map entitled Sacramento-San Joaquin Delta National Heritage Area Proposed Boundary, numbered T27/105,030, and dated October 2012.
 (B)Local coordinating entityThe Delta Protection Commission established by section 29735 of the California Public Resources Code shall be the local coordinating entity for the national heritage area designated by subparagraph (A).
				4.Administration
 (a)AuthoritiesFor purposes of carrying out the management plan for each of the national heritage areas designated by section 3, the Secretary, acting through the local coordinating entity, may use amounts made available under section 9—
 (1)to make grants to the State or a political subdivision of the State, Indian tribes, nonprofit organizations, and other persons;
 (2)to enter into cooperative agreements with, or provide technical assistance to, the State or a political subdivision of the State, Indian tribes, nonprofit organizations, and other interested parties;
 (3)to hire and compensate staff, which shall include individuals with expertise in natural, cultural, and historical resources protection, and heritage programming;
 (4)to obtain money or services from any source including any money or services that are provided under any other Federal law or program;
 (5)to contract for goods or services; and (6)to undertake to be a catalyst for any other activity that furthers the national heritage area and is consistent with the approved management plan.
 (b)DutiesThe local coordinating entity for each of the national heritage areas designated by section 3 shall—
 (1)in accordance with section 5, prepare and submit a management plan for the national heritage area to the Secretary;
 (2)assist Federal agencies, the State or a political subdivision of the State, Indian tribes, regional planning organizations, nonprofit organizations and other interested parties in carrying out the approved management plan by—
 (A)carrying out programs and projects that recognize, protect, and enhance important resource values in the national heritage area;
 (B)establishing and maintaining interpretive exhibits and programs in the national heritage area; (C)developing recreational and educational opportunities in the national heritage area;
 (D)increasing public awareness of, and appreciation for, natural, historical, scenic, and cultural resources of the national heritage area;
 (E)protecting and restoring historic sites and buildings in the national heritage area that are consistent with national heritage area themes;
 (F)ensuring that clear, consistent, and appropriate signs identifying points of public access and sites of interest are posted throughout the national heritage area; and
 (G)promoting a wide range of partnerships among the Federal Government, State, tribal, and local governments, organizations, and individuals to further the national heritage area;
 (3)consider the interests of diverse units of government, businesses, organizations, and individuals in the national heritage area in the preparation and implementation of the management plan;
 (4)conduct meetings open to the public at least semiannually regarding the development and implementation of the management plan;
 (5)for any year that Federal funds have been received under this section— (A)submit to the Secretary an annual report that describes the activities, expenses, and income of the local coordinating entity (including grants to any other entities during the year that the report is made);
 (B)make available to the Secretary for audit all records relating to the expenditure of the funds and any matching funds; and
 (C)require, with respect to all agreements authorizing expenditure of Federal funds by other organizations, that the organizations receiving the funds make available to the Secretary for audit all records concerning the expenditure of the funds; and
 (6)encourage by appropriate means economic viability that is consistent with the national heritage area.
 (c)Prohibition on the acquisition of real propertyThe local coordinating entity shall not use Federal funds made available under section 9 to acquire real property or any interest in real property.
			5.Management plan
 (a)In generalNot later than 3 years after the date of enactment of this Act, the local coordinating entity for each of the national heritage areas designated by section 3 shall submit to the Secretary for approval a proposed management plan for the national heritage area.
 (b)RequirementsThe management plan shall— (1)incorporate an integrated and cooperative approach for the protection, enhancement, and interpretation of the natural, cultural, historic, scenic, and recreational resources of the national heritage area;
 (2)take into consideration State, local, and tribal plans; (3)include—
 (A)an inventory of— (i)the resources located in the national heritage area; and
 (ii)any other property in the national heritage area that— (I)is related to the themes of the national heritage area; and
 (II)should be preserved, restored, managed, or maintained because of the significance of the property; (B)comprehensive policies, strategies and recommendations for conservation, funding, management, and development of the national heritage area;
 (C)a description of actions that the Federal Government, State, tribal, and local governments, private organizations, and individuals have agreed to take to protect the natural, historical and cultural resources of the national heritage area;
 (D)a program of implementation for the management plan by the local coordinating entity that includes a description of—
 (i)actions to facilitate ongoing collaboration among partners to promote plans for resource protection, restoration, and construction; and
 (ii)specific commitments for implementation that have been made by the local coordinating entity or any government, organization, or individual for the first 5 years of operation;
 (E)the identification of sources of funding for carrying out the management plan; (F)analysis and recommendations for means by which Federal, State, local, and tribal programs, including the role of the National Park Service in the national heritage area, may best be coordinated to carry out this section; and
 (G)an interpretive plan for the national heritage area; and (4)recommend policies and strategies for resource management that consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental and interagency cooperative agreements to protect the natural, historical, cultural, educational, scenic, and recreational resources of the national heritage area.
 (c)DeadlineIf a proposed management plan is not submitted to the Secretary by the date that is 3 years after the date of enactment of this Act, the local coordinating entity shall be ineligible to receive additional funding under this Act until the date on which the Secretary receives and approves the management plan.
			(d)Approval or disapproval of management plan
 (1)In generalNot later than 180 days after the date of receipt of the management plan under subsection (a), the Secretary, in consultation with the State, shall approve or disapprove the management plan.
 (2)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— (A)the local coordinating entity is representative of the diverse interests of the national heritage area, including governments, natural and historic resource protection organizations, educational institutions, businesses, and recreational organizations;
 (B)the local coordinating entity has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan; and
 (C)the resource protection and interpretation strategies contained in the management plan, if implemented, would adequately protect the natural, historical, and cultural resources of the national heritage area.
 (3)Action following disapprovalIf the Secretary disapproves the management plan under paragraph (1), the Secretary shall— (A)advise the local coordinating entity in writing of the reasons for the disapproval;
 (B)make recommendations for revisions to the management plan; and (C)not later than 180 days after the receipt of any proposed revision of the management plan from the local coordinating entity, approve or disapprove the proposed revision.
					(4)Amendments
 (A)In generalThe Secretary shall approve or disapprove each amendment to the management plan that the Secretary determines make a substantial change to the management plan.
 (B)Use of fundsThe local coordinating entity shall not use Federal funds authorized by this section to carry out any amendments to the management plan until the Secretary has approved the amendments.
					6.Relationship to other federal agencies
 (a)In generalNothing in this Act affects the authority of a Federal agency to provide technical or financial assistance under any other law.
 (b)Consultation and coordinationThe head of any Federal agency planning to conduct activities that may have an impact on a national heritage area designated by section 3 is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity to the maximum extent practicable.
 (c)Other federal agenciesNothing in this Act— (1)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency;
 (2)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of a national heritage area designated by section 3; or
 (3)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency.
 7.Private property and regulatory protectionsNothing in this Act— (1)abridges the rights of any property owner (whether public or private), including the right to refrain from participating in any plan, project, program, or activity conducted within a national heritage area designated by section 3;
 (2)requires any property owner— (A)to permit public access (including access by Federal, State, or local agencies) to the property of the property owner; or
 (B)to modify public access or use of property of the property owner under any other Federal, State, or local law;
 (3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal, State, tribal, or local agency,
 (4)conveys any land use or other regulatory authority to the local coordinating entity; (5)authorizes or implies the reservation or appropriation of water or water rights;
 (6)affects the treaty rights of any Indian tribe within the national heritage area; (7)diminishes—
 (A)the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within a national heritage area designated by section 3; or
 (B)the authority of Indian tribes to regulate members of Indian tribes with respect to fishing and hunting in the exercise of treaty rights; or
 (8)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property.
			8.Evaluation and report
 (a)In generalFor each of the national heritage areas designated by section 3, not later than 3 years before the date on which authority for Federal funding terminates for each national heritage area, the Secretary shall—
 (1)conduct an evaluation of the accomplishments of the national heritage area; and (2)prepare a report in accordance with subsection (c).
 (b)EvaluationAn evaluation conducted under subsection (a)(1) shall— (1)assess the progress of the local management entity with respect to—
 (A)accomplishing the purposes of the authorizing legislation for the national heritage area; and (B)achieving the goals and objectives of the approved management plan for the national heritage area;
 (2)analyze the investments of the Federal Government, State, tribal, and local governments, and private entities in each national heritage area to determine the impact of the investments; and
 (3)review the management structure, partnership relationships, and funding of the national heritage area for purposes of identifying the critical components for sustainability of the national heritage area.
 (c)ReportBased on the evaluation conducted under subsection (a)(1), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that includes recommendations for the future role of the National Park Service, if any, with respect to the national heritage area.
			9.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated for each national heritage area designated by section 3 to carry out the purposes of this Act $10,000,000, of which not more than $1,000,000 may be made available in any fiscal year.
 (b)AvailabilityAmounts made available under subsection (a) shall remain available until expended. (c)Cost-sharing requirement (1)In generalThe Federal share of the total cost of any activity under this Act shall be not more than 50 percent.
 (2)FormThe non-Federal contribution of the total cost of any activity under this Act may be in the form of in-kind contributions of goods or services fairly valued.
 (d)Termination of authorityThe authority of the Secretary to provide assistance under this Act terminates on the date that is 15 years after the date of enactment of this Act.Amend the title so as to read: A bill to establish certain national heritage areas, and for other purposes..June 26, 2017Reported with an amendment and an amendment to the title